Citation Nr: 1520549	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-27 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neurological disorder (claimed as temporal lobe seizures manifested by twitching).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 16, 1997 to November 19, 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In July 2014, the Veteran testified in a Central Office Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not currently diagnosed with temporal lobe seizures or any other neurological disorder.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In a timely letter in October 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The October 2010 letter also informed the Veteran how VA determines the disability rating and effective date once service connection is established.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, and the Veteran's statements.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing the claimed temporal lobe seizures; however, the Board finds that a VA examination is not necessary in order to decide the matter because there is otherwise sufficient competent medical evidence of record to decide the claim.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service. 

In this case, because the weight of the evidence, which includes the Veteran's own statements regarding the lack of current neurological symptoms, demonstrates that the Veteran does not have a current diagnosis of a neurological disorder, there is no duty to provide a VA medical examination.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a neurological disorder, to include temporal lobe seizures.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, temporal lobe seizures (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as temporal lobe seizures (other organic diseases of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Neurological Disorder

In a supplemental claim for compensation from July 2010, the Veteran contended that he has temporal lobe seizures.  During the July 2014 Board hearing, the Veteran testified that this was caused by the medications given to him during hospitalization in service.  See Hearing Transcript at 7.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the finding that the Veteran has a neurological disorder, to include temporal lobe seizures.  The competent evidence of record does not demonstrate a current diagnosis of temporal lobe seizures or any other neurological disorder, that the Veteran is receiving any treatment for a neurological disorder to include temporal lobe seizures, or that the Veteran has persistent or recurrent symptoms of a neurological disorder to include temporal lobe seizures.

During the July 2014 Board hearing, the Veteran explicitly testified that, during hospitalization in service, he was given medication for a psychiatric disorder that caused him to twitch.  He identified the symptoms of twitching as temporal lobe seizures; however, he did not testify that he was diagnosed with temporal lobe seizures by a medical professional.  Hearing Transcript at 7.  The Veteran also testified that he has not had those symptoms (twitching) since seven years prior to the July 2014 Board hearing (in approximately 2007) and has not taken medication for seizures since 2006 or 2007 since medical health professionals felt it was unnecessary for him to continue taking the medication.  Id. at 8-9.  Significantly, the Veteran reported that he did not have symptoms of seizures, i.e., twitching, at the time he filed the claim for service connection in June 2010 and did not have symptoms of twitching at the time of the July 2014 Board hearing.  Id. at 9-10.

Consistent with the Veteran's testimony, an October 2006 private treatment record (approximately four years prior to the submission of the service connection claim) indicated that the Veteran last had a seizure in 1998 and was currently on medication.  Subsequent treatment records do not reflect complaints of, treatment for, or diagnosis of, any neurological disorder, including temporal lobe seizures, manifested by twitching.  Even assuming, arguendo, that the Veteran has current symptoms of twitching, which he has explicitly denied, symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Court has also held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

In this case, the evidence does not demonstrate a neurological disorder at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  Consistent with this finding, the Veteran testified that he has not had symptoms of twitching for years prior to filing the claim for service connection.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a currently diagnosed 

neurological disorder, to include temporal lobe seizures manifested by twitching.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a neurological disorder, claimed as temporal lobe seizures manifested by twitching, is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder 
(to include Schizophrenia, Paranoid Type)

As noted above, the Veteran had active service from October 16, 1997 to November 19, 1997.  A November 11, 1997 Entrance Physical Standards Board (EPSBD) Proceedings noted that the Veteran had a history of schizophrenia dating back 16 months and has had inpatient treatment for four weeks for schizophrenia.  

In this case, a psychiatric disability was not "noted" upon entry into active duty service.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  While the Veteran was afforded a VA mental disorders examination in August 2011, there is no etiology opinion specifically addressing the questions of whether the Veteran's acquired psychiatric disability, to include schizophrenia, clearly and unmistakably preexisted service and, if so, whether the preexisting acquired psychiatric disability was clearly and unmistakably not aggravated by the Veteran's military service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2014).

Also, in the August 2011 VA examination report, the VA examiner did not diagnose a current psychiatric disability; however, a November 2009 private treatment record (approximately a year and a half prior to the submission of the claim for service connection for a psychiatric disability in June 2011) revealed an Axis I, primary diagnosis of schizophrenia, paranoid type.  See McClain, 21 Vet. App. at 319; see also Romanowsky, 26 Vet. App. at 289 (recognizing diagnoses immediately prior to filing of a claim as current disabilities).  For these reasons, the Board finds that an opinion is needed regarding whether the Veteran's acquired psychiatric disability clearly and unmistakably existed prior to service and, if so, whether the preexisting acquired psychiatric disability was clearly and unmistakably not aggravated by service.

Accordingly, the issue of service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type, is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that another mental health professional (other than the mental health professional who conducted the August 2011 VA examination) review the claims file and provide an addendum medical opinion.  A VA psychiatrist or psychologist is preferred, but not required.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Did the Veteran's acquired psychiatric disability, to include, but not limited to, schizophrenia, paranoid type, clearly and unmistakably exist prior to entrance into service on October 16, 1997?

b) If it is the VA examiner's opinion that the acquired psychiatric disability, to include, but not limited to, schizophrenia, paranoid type, preexisted service, was any pre-existing acquired psychiatric disability clearly and unmistakably not aggravated (not permanently worsened beyond the natural progression) during active service?

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

c) If the VA examiner concludes that the Veteran's acquired psychiatric disability, to include, but not limited to, schizophrenia, paranoid type, did not pre-exist service on October 16, 1997, or that the preexisting acquired psychiatric disability was not permanently worsened by service beyond the natural progression, the VA examiner should then provide the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disability, to include, but not limited to, schizophrenia, paranoid type, began/had onset in service or is otherwise etiologically related to service?  

In rendering the requested opinions, the VA examiner should assume that the Veteran has a current diagnosis of schizophrenia, paranoid type.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and any additional development deemed necessary, the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


